Name: 97/153/CFSP: Council Decision of 24 February 1997 amending Joint Action 96/406/CFSP concerning action by the Union to support the electoral process in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: EU institutions and European civil service;  electoral procedure and voting;  European Union law; NA;  Europe;  economic policy
 Date Published: 1997-03-04

 Avis juridique important|31997D015397/153/CFSP: Council Decision of 24 February 1997 amending Joint Action 96/406/CFSP concerning action by the Union to support the electoral process in Bosnia and Herzegovina Official Journal L 063 , 04/03/1997 P. 0001 - 0001COUNCIL DECISION of 24 February 1997 amending Joint Action 96/406/CFSP concerning action by the Union to support the electoral process in Bosnia and Herzegovina (97/153/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and in particular Article J.3 thereof,Having regard to Joint Action 96/406/CFSP of 10 June 1996 adopted by the Council on the basis of Article J.3 of the Treaty on European Union, concerning action by the Union to support the electoral process in Bosnia and Herzegovina (1),Whereas, in view of the general and the specific objectives set out in that Joint Action, the scope of Article 3 (2) thereof needs to be specified,HAS DECIDED AS FOLLOWS:Article 1The first subparagraph of Article 3 (2) of Joint Action 96/406/CFSP shall be replaced by the following text:'2. The European Union's supervisors shall participate, within the framework of the OSCE's mission, in supervising the whole electoral process, and in particular in supervising the national and local elections. The supervision activities shall be financed from the amount referred to in paragraph 1.`Article 2This Decision shall enter into force on the date of its adoption.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 24 February 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No L 168, 6. 7. 1996, p. 1.